DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-10 is the inclusion of the limitation of a carrier having a first portion and a second portion having a nonparallel angle of orientation there-between, the first portion having an array of openings formed in a top surface of the carrier, and the second portion having a t least one die opening formed through a bottom surface thereof; a plurality of conductive traces at least partially embedded in the carrier, the plurality of conductive traces having an array of contact points at a first end, the array of contact points exposed through the array of openings formed in top surface of the carrier, the plurality of conductive traces connecting the fluid ejection die and the array of contact points.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-14 is the inclusion of the method step of a carrier having a first portion and a second portion, the carrier having a plurality of conductive traces at least partially embedded therein, the 
The primary reason for the allowance of claim 15 is the inclusion of the limitation of a carrier coupled to the fluid cartridge housing, the carrier having a first portion and a second portion having a nonparallel angle of orientation there-between, the first portion having an array of openings formed in a top surface of the carrier, and the second portion having at least one fluid channel formed through a bottom surface thereof; a plurality of conductive traces at least partially embedded in the carrier, the plurality of conductive traces having an array of contact points at a first end, the array of contact points exposed through the array of openings formed in top surface of the carrier, the plurality of conductive traces connecting the fluid ejection die and the array of contact points.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Choy (U.S. Pat. 6,722,756)
Courian (U.S. Pat. 5,874,974)
Childers (U.S. Pat. 5,442,386)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 10, 2022